EXHIBIT 10.1
EXECUTION COPY



FIFTH AMENDMENT TO
AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT
This Fifth Amendment (“Amendment Number Five”) dated as of April 6, 2015, to
that certain Consumer Credit Card Program Agreement made as of December 6, 1999,
as amended and restated as of November 5, 2009, and as amended as of October 29,
2010, January 30, 2013, October 11, 2013, and February 25, 2014, by and between
J. C. PENNEY CORPORATION, INC., formerly known as J. C. Penney Company, Inc., a
Delaware corporation, with its principal place of business at Plano, Texas, and
SYNCHRONY BANK, assignee of Monogram Credit Card Bank of Georgia and formerly
known as GE Capital Retail Bank and GE Money Bank, with its principal place of
business at 170 W. Election Road, Draper, Utah 84020 (the “Agreement”).
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Agreement.
WITNESSETH:
WHEREAS, JCPenney and Bank desire to make certain changes to the Agreement to
reflect certain modifications to the Program that the parties desire to
implement.
NOW, THEREFORE, in consideration of the terms and conditions stated herein, and
for good and valuable consideration the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
I.    Additional Marketing Obligations. Schedule 2.6(b) to the Agreement is
hereby deleted and replaced in its entirety with Schedule 2.6(b) attached
hereto.
II.    Promotional Financing Programs. Bank and JCPenney hereby agree to the
following changes to the promotional financing programs provisions of the
Agreement.
A.
Section 2.7 of the Agreement is hereby amended by adding the following new
paragraph:

“In addition to the foregoing, the parties shall have the rights and obligations
set forth in Schedule 2.7.”
B.
Schedule 2.7, attached to this Amendment Number Five, shall be incorporated into
the Agreement in its entirety.

III.    Growth Incentive Payments. Schedule 4.8 of the Agreement is hereby
deleted and replaced in its entirety by Schedule 4.8 attached hereto.
IV.    Program Gain Share Payment. Schedule 4.10 of the Agreement is hereby
amended as provided in Schedule 4.10 attached hereto.
V.    Effective Date. This Amendment Number Five shall become effective as of
January 1, 2015.
VI.    Miscellaneous.
A.    The execution, delivery and performance of this Amendment Number Five has
been duly authorized by all requisite corporate action on the part of JCPenney
and Bank and upon execution by all parties, will constitute a legal and binding
obligation of each thereof.
B.    The Agreement, as amended by this Amendment Number Five, constitutes the
entire understanding of the parties with respect to the subject matter thereof.
Except as expressly amended hereby, the terms and conditions of the Agreement
shall continue and remain in full force and effect. In the event of any conflict
between the Agreement and this Amendment Number Five, the terms and conditions
of this Amendment Number Five shall govern.
C.    The parties hereto agree to execute such other documents and instruments
and to do such other and further things as may be necessary or desirable for the
execution and implementation of this Amendment Number Five and the consummation
of the transactions contemplated hereby and thereby.
D.    This Amendment Number Five may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one agreement. A facsimile or other electronic signature is as
valid and binding as an original.
[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment Number Five as of the date set forth above.
J. C. PENNEY CORPORATION, INC.        SYNCHRONY BANK


By:    /s/ Michael D. Porter        By:    /s/ Tom Quindlen    
Title:    VP and Treasurer        Title:    EVP and CEO Retail Card    



1